Exhibit 10.1

 

[g185131kgi001.gif]

 

September 9, 2005

 

Thomas Tippl

3033 Burning Tree Lane

Cincinnati, OH  45237

 

 

Dear Mr. Tippl:

 

This letter (“Agreement”) confirms the terms of your employment by Activision
Publishing, Inc. (“Employer”), on the terms and conditions set forth below.

 

1.                                      Term

 

(a)                                  The initial term of your employment under
this Agreement shall commence on October 1, 2005 or such other date as the
parties may mutually agree (the “Effective Date”) and expire on September 30,
2010 (the “Expiration Date”) unless earlier terminated as provided in Paragraph
9 below or as may be extended as provided in Paragraph 1(b) below (the
“Employment Period”).

 

(b)                                 If, at any time during the Employment
Period, your Total Compensation exceeds $15,000,000, Employer shall have the
option to extend the Employment Period for up to an additional three-year
period, commencing on October 1, 2010 and expiring no later than September 30,
2013.  For purposes of this Agreement, “Total Compensation” shall mean the total
of (i) your cumulative Base Salary through the date of determination, (ii) your
cumulative Annual Bonuses through such date, (iii) the realized and unrealized
gains (based upon the closing price of the common stock of Activision, Inc.
(“Activision”) as reported on The NASDAQ Stock Market on the applicable date)
from any and all vested stock options issued to you, (iv) the market value of
all vested restricted stock grants issued to you plus the amounts you realized
from the sale of any shares sold by you which were the subject of such
restricted stock grants.

 

(c)                                  Employer may exercise the option granted to
it under Paragraph 1(b) by giving written notice to you no later than June 30,
2010, which notice shall state the exact length of the Employment Period as so
extended.

 

2.                                      Salary

 

(a)                                  In full consideration for all rights and
services provided by you under this Agreement, you shall receive the
compensation set forth in this Paragraph 2. Commencing on your payroll start
date, you shall receive an annual base salary of $450,000 for the period until
October 1, 2006; provided that the aggregate of base salary payments through the
period ending September 30, 2006 will not be less than $350,000.  Thereafter, on
October 1 of each year of the Employment Period, beginning on October 1, 2006,
your Base Salary shall automatically increase to an amount equal to one hundred
four (104%) percent of the Base Salary for the prior year.

 

(b)                                 Base Salary payments shall be made in
accordance with Employer’s then prevailing payroll policy.  The Base Salary
referred to in Paragraph 2(a) shall constitute your minimum Base

 

1

--------------------------------------------------------------------------------


 

Salary during the applicable period, and your Base Salary may be increased above
the minimum at any time if Activision’s Board of Directors (or the Compensation
Committee of such Board of Directors), in its sole and absolute discretion,
elects to do so.  In the event of an increase in your Base Salary beyond the
applicable minimum Base Salary for a particular period, such increased Base
Salary shall then constitute your minimum Base Salary for each subsequent year
under this Agreement.

 

(c)                                  Employer shall not be required to actually
use your services during the term of this Agreement.  You will not be permitted
or authorized to act on behalf of Employer if Employer is not utilizing your
services unless specifically authorized in writing to the contrary by Employer.
All of your obligations to Employer under this Agreement generally, and
specifically with regard to Paragraph 8, shall continue throughout the term of
this Agreement and shall remain in full force and effect.  Moreover, you have an
obligation to abide by the terms of the Employee Proprietary Information
Agreement executed by you and Employer’s corporate governance policies.

 

(d)                                 You will receive a signing bonus of $100,000
payable on Effective Date.

 

(e)                                  In addition to your Base Salary, you may be
eligible to receive an annual discretionary bonus (the “Annual Bonus”). Your
target Annual Bonus during the term of this Agreement will be 75% of the then
applicable Base Salary, provided that the actual amount of the Annual Bonus, if
any, is within the sole and absolute discretion of the Activision’s Board of
Directors (or the Compensation Committee of the Board of Directors) and will be
based upon your achievement of certain mutually agreed objectives and goals
and/or your contribution to the success of Employer’s financial and business
objectives and goals for the fiscal year with respect to which the Annual Bonus
is calculated, such determination made by Activision’s Board of Directors (or
the Compensation Committee of the Board of Directors) in its sole discretion.
The Annual Bonus may take the form of, without limitation, cash, shares of
common stock of Activision and/or options to purchase such shares, as determined
by the Compensation Committee in its sole discretion. Employer’s overall
financial performance will also be considered in determining whether any of the
Annual Bonus is awarded and, if so, the amount. The Annual Bonus, if granted, is
generally paid to employees in May. Except as otherwise set forth in this
Agreement, you must remain continuously employed by Employer through the date on
which the Annual Bonus is paid to be eligible to receive such Annual Bonus. Any
Annual Bonus shall be subject to withholding.

 

(f)                                    Pursuant to the Activision 2003 Incentive
Plan (“Plan”), you will, on or before the Effective Date, be granted a
non-qualified stock option (the “Option”) to purchase an aggregate of 600,000
shares of the Activision’s common stock in three tranches of 200,000 shares
each.  As to the First Tranche of 200,000 shares covered by the Option, such
option will vest ratably over the five years following the Effective Date, with
20% of the amount vesting at the end of each year.  As to the Second Tranche of
200,000 shares covered by the Option, such option will not vest until the end of
the fifth year following the Effective Date (subject to possible earlier vesting
in three equal annual installments if Employee shall achieve certain performance
objectives to be mutually determined by you and Employer for the fiscal years
2007, 2008 and 2009) and will thereupon fully vest in its entirety (on a
“cliff-vesting” basis). As to the Third Tranche of 200,000 shares covered by the
Option, such option will not vest until the end of the fifth year following the
Effective Date and will thereupon fully vest in its entirety (on a
“cliff-vesting” basis). The Option

 

2

--------------------------------------------------------------------------------


 

will have an exercise price per share that will be the fair market value on the
grant date and will be governed in all other respects by (and you agree to enter
into) Activision’s standard form of stock option agreement for similar grants of
“inducement” options.

 

(f)                                    You may be eligible for such additional
stock option grants commensurate with your position with Employer as the Board
of Directors (or Compensation Committee of the Board of Directors), in its sole
discretion, may award to you from time to time in connection with any extensions
of this Agreement’s contract term.

 

(g)                                 In consideration for abandoning certain
benefits with your prior employer and forgoing certain other executive
opportunities and related equity participations, pursuant to the Plan, you also
will receive, on or before the Effective Date, a restricted stock grant (the
“Grant”) of the number of shares of Activision’s common stock (the “Restricted
Shares”) (any fractional shares resulting from this computation shall be rounded
up to the next whole number) equal to $1,500,000 divided by the fair market
value on the grant date (“Market Price”), which Restricted Shares will vest
ratably over the third, fourth and fifth years following the Effective Date,
with one third of the amount granted vesting at the end of each of the third,
fourth and fifth years following the Effective Date.

 

(h)                                 Within six months of the Effective Date, you
shall relocate your principal residence to within a 60-minute vehicle commute of
Employer’s headquarters (Santa Monica, California).  At the time of relocation,
Employer shall pay for the following costs: (i) all closing costs associated
with buying and selling a home, including real estate commissions for the sale
of your existing principal residence; (ii) all moving costs for household goods;
and (iii) $420,000 mortgage assistance (“Mortgage Assistance”), payable
$7,000.00 each month for 60 months. In addition, Employer will reimburse you for
the actual incremental income taxes paid by you by reason of the inclusion in
your income of the payments to you of the amounts set forth in clauses (i) and
(ii), as well as for the first 36 months of the payments of the amounts set
forth in clause (iii), of the immediately preceding sentence Prior to your
relocation, Employer will reimburse you for your reasonable commuting costs
between your current residence and Los Angeles.

 

(i)                                     Employer will reimburse you for
reasonable, one time legal, accounting and tax costs relating to the adjustments
in your expatriate status resulting from your transfer to Southern California,
such reimbursement not to exceed $25,000 in the aggregate. These reimbursements
will be grossed up to account for any income taxes due. Employer reserves the
right in its discretion to pay these amounts directly to the service providers.

 

3.                                      Appointment; Title; Reporting

 

You are being employed under this Agreement in the position of Chief Financial
Officer of Employer. You shall report to the President and Chief Executive
Officer of Employer.

 

You will also be appointed to the Board of Directors of Employer, your
appointment to become effective as of the Effective Date.

 

3

--------------------------------------------------------------------------------


 

4.                                      Duties

 

You shall personally and diligently perform, on a full-time and exclusive basis,
such services as Employer or any of its related or affiliated entities or
divisions may reasonably require.  You are also required to read, review and
observe all of Employer’s existing policies, procedures, rules and regulations
as well as those adopted by Employer during the term of your employment.  You
will at all times perform all of the duties and obligations required by you
under this Agreement in a loyal and conscientious manner and to the best of your
ability and experience. You will not engage in any outside business activities
nor serve on the board of directors or trustees of any entity without the prior
approval of the Co-Chairmen of Activision.

 

5.                                      Expenses

 

To the extent you incur necessary and reasonable business expenses in the course
of your employment, you shall be reimbursed for such expenses, subject to
Employer’s then current policies regarding reimbursement of such business
expenses.

 

6.                                      Other Benefits

 

You shall be entitled to those benefits which are standard for persons in
similar positions with Employer, including coverage under Employer’s health,
life insurance and disability plans, and eligibility to participate in
Activision’s Employee Stock Purchase Plan and Employer’s 401(k) plan (with
Employer matching your contributions to such 401K plan in accordance with
Employer’s matching policy).  In addition to the foregoing benefits, Employer
will provide you during the Employment Period, at Employer’s expense, with a
supplemental term life insurance policy with a benefit amount of $2,000,000
through a carrier of Employer’s choice. Nothing paid to you under any such plans
and arrangements (nor any bonus or stock options which Activision’s Board of
Directors (or the Compensation Committee of such Board of Directors), in its
sole and absolute discretion, shall provide to you) shall be deemed in lieu, or
paid on account, of your Base Salary. You expressly agree and acknowledge that
after the expiration or early termination of the term of your employment under
this Agreement, you are entitled to no additional benefits, except as
specifically provided in this Agreement and except as specifically provided
under the benefit plans referred to above and those benefit plans in which you
subsequently may become a participant, and subject in each case to the terms and
conditions of each such plan.  Notwithstanding anything to the contrary set
forth above, you shall be entitled to receive those benefits provided by COBRA
or CAL-COBRA upon the expiration or earlier termination of this Agreement.

 

7.                                      Vacation and Paid Holidays

 

(a)                                  You will be entitled to paid vacation days
in accordance with the normal vacation policies of Employer in effect from time
to time, provided that in no event shall you be entitled to less than twenty
(20) paid vacation days per year.

 

(b)                                 You shall be entitled to all paid holidays
given by Employer to its full-time employees.

 

4

--------------------------------------------------------------------------------


 

8.                                      Protection of Employer’s Interests

 

(a)                                  Duty of Loyalty.  During the term of your
employment, you will owe a duty of loyalty to Employer, which includes, but is
not limited to, your not competing in any manner, whether directly or
indirectly, as a principal, employee, agent or owner, with Employer, or any
affiliate of Employer, except that the foregoing will not prevent you from
holding at any time less than five percent (5%) of the outstanding capital stock
of any company whose stock is publicly traded.

 

(b)                                 Policy Compliance. You confirm that you have
read, understand and will comply with the terms of Employer Corporate Governance
Policies, including but not limited to Code of Business Conduct and Ethics and
Code of Ethics for Senior Executive and Senior Financial Officers, and any
reasonable amendments thereto which you receive.

 

(c)                                  Property of Employer.  All rights worldwide
with respect to any and all intellectual or other property of any nature
produced, created or suggested by you during the term of your employment or
resulting from your services which (i) relate in any manner at the time of
conception or reduction to practice to the actual or demonstrably anticipated
business of Employer, (ii) result from or are suggested by any task assigned to
you or any work performed by you on behalf of Employer, or (iii) are based on
any property owned or idea conceived by Employer, shall be deemed to be a work
made for hire and shall be the sole and exclusive property of Employer.  You
agree to execute, acknowledge and deliver to Employer, at Employer’s request,
such further documents, including copyright and patent assignments, as Employer
finds appropriate to evidence Employer’s rights in such property.

 

(d)                                 Confidentiality.  Any confidential and/or
proprietary information of Employer or any affiliate of Employer shall not be
used by you or disclosed or made available by you to any person except as
required in the course of your employment, and upon expiration or earlier
termination of the term of your employment, you shall return to Employer all
such information which exists in written or other physical form (and all copies
thereof) under your control.  Without limiting the generality of the foregoing,
you acknowledge signing and delivering to Employer the Activision Employee
Proprietary Information Agreement as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein. 
You also acknowledge that upon termination of your employment for any reason
whatsoever, you will promptly deliver to Employer or surrender to Employer’s
representative all Employer property, including without limitation, all
documents and other materials (and all copies thereof) relating to Employer’s
business, all identification and access cards, all contact lists and third party
business cards however and wherever preserved, and any equipment provided by
Employer, including computers, telephones, personal digital assistants, memory
cards and similar devices which you possess or have in your custody or under
your control. The provisions of this paragraph shall survive the expiration or
earlier termination of this Agreement.

 

(e)                                  Non-Competition.  During your Employment
Period and for a period of one year following the expiration of the Employment
Period, you shall not engage (including, without limitation, as an officer,
director, shareholder, owner, partner, joint venturer, member or in a managerial
capacity, or as an employee, independent contractor, consultant, advisor or
sales

 

5

--------------------------------------------------------------------------------


 

representative) in any Competitive Business (as hereinafter defined) in the
Territory (as hereinafter defined). For purposes of determining whether you are
permitted to be a shareholder of a corporation engaged in a Competitive
Business, the Executive’s direct or indirect ownership (alone or together with a
group) of less than 5% of the issued and outstanding securities of a company
whose securities are publicly-traded in any U.S. or non-U.S. securities
exchanges or quotation system shall be permitted. As used herein, the term
“Competitive Business” shall mean any business engaged in publishing and
distributing video games and entertainment software for personal computers.  As
used herein, the term “Territory” shall mean:

 

(1) The following counties in the State of California: Alameda, Alpine, Amador,
Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno, Glenn,
Humboldt, Imperial, Inyo, Kern, Kings, Lake, Lassen, Los Angeles, Madera, Marin,
Mariposa, Mendocino, Merced, Modoc, Mono, Monterey, Napa, Nevada, Orange,
Placer, Plumas, Riverside, Sacramento, San Benito, San Bernardino, San Diego,
San Francisco, San Joaquin, San Luis Obispo, San Mateo, Santa Barbara, Santa
Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama,
Trinity, Tulare, Tuolumne, Ventura, Yolo, and Yuba;

 

(2) Each and every county or other political or geographical subdivision in the
balance of the United States of America and the dependent territories of the
United States of America; and

 

(3) Each and every county or other political or subdivision in the world.

 

(f)                                    Covenant Not to Solicit.  During the
Employment Period and for a period of two years following the expiration of the
Employment Period for any reason whatsoever you shall not, either alone or
jointly, with or on behalf of others, directly or indirectly, whether as
principal, partner, agent, shareholder, director, employee, consultant or
otherwise: (a) offer employment to, or directly or indirectly solicit the
employment or engagement of, or otherwise entice away from the employment of
Employer or any affiliated entity, either for your own account or for any other
person, firm or company, any person who was employed by Employer or any such
affiliated entity during the term of your employment, whether or not such person
would commit any breach of his or her contract of employment by reason of his or
her leaving the service of Employer or any affiliated entity; or (b) directly or
indirectly solicit, induce or entice any client, customer, contractor, licensor,
agent, partner or other business relationship of Employer to terminate,
discontinue, renegotiate or otherwise cease or modify their relationship with
Employer. You expressly acknowledge and agree that the restrictions contained in
this paragraph are reasonably tailored to protect Employer’s confidential
information and trade secrets, and are reasonable in all circumstances in scope,
duration and all other respects. It is expressly agreed by the parties that if
for any reason whatsoever any one or more of such restrictions shall (either
taken by itself or themselves together) be adjudged to go beyond what is
reasonable in all circumstances for the protection of the legitimate interests
of Employer, the parties agree that the prohibitions shall be in effect and
upheld to the fullest extent permissible under applicable laws.

 

6

--------------------------------------------------------------------------------


 

9.                                      Termination

 

(a)                                  Employer.  At any time during the
Employment Period, Employer may terminate your employment under this Agreement
for Cause, defined as your (i) willful, reckless or gross misconduct,
(ii) material breach by you of the Agreement, which shall continue uncured for a
period of 45 days after written notice to you of such material breach consistent
with the cure provisions described later in this Paragraph, (iii) conviction of
or plea of no contest to a felony or crime involving dishonesty or moral
turpitude, (iv) breach of duty of loyalty, or (v) violation of Employer’s
corporate governance policies.  In addition, but subject to the provisions of
Paragraphs 9(e)(iii) and 9(f)(ii) below, Employer may terminate your employment
under this Agreement at any time without Cause and such termination shall not be
deemed to constitute a wrongful discharge of Employee or a wrongful termination
of Employee’s employment by Employer or a breach by Employer of any term of this
Agreement and/or any other duty or obligation, expressed or implied, which
Employer may owe to Employee pursuant to any principle or provision of law.  In
the case of any termination for Cause pursuant to clause (ii), Employer shall
give written notice of termination to you (“Notice of Cause Termination”), and
shall specify the date of such termination, which shall not be earlier than 45
days after the date on which notice is given to you.  Such notice shall specify
the particular acts or circumstances that purport to constitute Cause for such
termination.  You shall be given the opportunity within 30 days after receiving
such notice to explain why Cause for such termination does not exist or to cure
any such basis for Cause.  Within 15 days after any such explanation, you will
be given the final decision regarding whether Cause exists.  If the final
decision is that Cause exists, your employment with Employer shall be terminated
under Paragraph 9(a)(ii) pursuant to the Notice of Cause Termination as of the
date of termination specified in the notice.  If the final decision is that
Cause does not exist, your employment with Employer shall not be terminated
under Paragraph 9(a)(ii) pursuant to such Notice of Cause Termination.

 

(b)                                 Employee.  You may terminate your employment
under this Agreement in the event of Employer’s relocation to a location more
than 25 miles from Los Angeles County.

 

(c)                                  Death or Disability.  In the event of your
death during the term of this Agreement, this Agreement shall terminate and
Employer shall be obligated to pay only your estate or legal representative the
amounts set forth in Paragraph 9(e)(i) below and further comply with provisions
of Paragraph 9(f)(iii).  In the event that you have or develop a Disability,
then Employer shall have the right, at its option, to terminate your employment
under this Agreement, subject to the provisions of Paragraphs 9(e)(ii) and
9(f)(iii) below. Unless and until so terminated, during any period of Disability
during which you are unable to perform the services required of you under this
Agreement, your Base Salary shall be payable to the extent of, and subject to,
Employer’s policies and practices then in effect with regard to sick leave and
disability benefits.  “Disability” shall be determined in accordance with the
definitions set forth in the Employer’s disability insurance policies and shall
be determined by a physician mutually agreed upon by you and Employer.  If you
and Employer are unable to agree on such a physician, you and Employer shall
each appoint one physician and those two physicians shall appoint a third
physician who shall make such a determination.  You shall cooperate and make
yourself available for any medical examination reasonably required by Employer
with respect to any determination of your Disability.

 

(d)                                 Performance Termination.  At any time during
the Employment Period, Employer may terminate your employment under this
Agreement by reason of your failure to perform the

 

7

--------------------------------------------------------------------------------


 

functions of your position at the level appropriate for Employer, provided that
you shall have been given written notice of such performance deficiencies and
shall have failed to cure such performance deficiencies within 18 months
following such notice if the notice occurs during the first year of Employment
Period and 12 months following such notice at any time thereafter. For purposes
of this Agreement, Performance Termination shall not be deemed termination
without cause.

 

(e)                                  Termination of Obligations and Post
Termination Payments.  In the event of the termination of your employment under
this Agreement pursuant to Paragraphs 9(a), 9(b), 9(c) or 9(d) all obligations
of Employer to you under this Agreement shall immediately terminate except as
follows:

 

(i)                                                 Compensation upon Death.  In
the event this Agreement is terminated as a result of your death, your heirs,
successors or legal representatives shall receive: (i) the Base Salary through
the date of termination of this Agreement; (ii) any unpaid Annual Bonus for any
prior fiscal year; (iii) the pro rata portion of the Annual Bonus for the fiscal
year in which your termination occurs to the extent such Annual Bonus is earned;
(iv) an amount equal to 300% of the dollar amount of the Base Salary paid or
payable to you for Employer’s most recent fiscal year immediately prior to your
date of death; (v) reimbursement of approved expenses due to you pursuant to
Paragraphs 2(h) and 5; (vi) immediate vesting of a pro rata (based upon the
amount of time between the Effective Date and the date of your death) portion of
the unvested portion of the second and third tranches of the Option issued to
you pursuant to Paragraph 2(e); and (vii) your then current spouse and minor
children, if any, shall receive the same level of health/medical insurance or
coverage that was provided to you immediately prior to your death for a two
(2) year period, with the cost of such continued insurance or coverage being
borne by Employer. All such payments shall be in addition to any payments your
widow, beneficiaries or estate may be entitled to receive pursuant to any
pension or employee benefit plan or life insurance policy maintained by
Employer.

 

(ii)                                              Compensation upon Disability. 
In the event this Agreement is terminated as a result of your Disability, you
shall receive: (i) the Base Salary through the date of your termination;
(ii) any unpaid Annual Bonus for any prior fiscal year; (iii) the pro rata
portion of the Annual Bonus for the fiscal year in which your termination occurs
to the extent such Annual Bonus is earned; (iv) reimbursement of approved
expenses due to you pursuant to Paragraphs 2(h) and 5; (v) an amount equal to
three hundred (300%) percent of the dollar amount of the Base Salary paid or
payable to you for Employer’s most recent fiscal year immediately prior to your
Disability termination, (vi) the long-term monthly disability payments according
to Employer’s benefit plan for Executives and (vii) you and your then current
spouse and minor children, if any, shall receive the same level of
health/medical insurance or coverage provided immediately prior to such
Disability termination for a two year

 

8

--------------------------------------------------------------------------------


 

period, with the cost of such continued insurance or coverage being borne by
Employer

 

(iii)                                           Compensation upon Termination
Without Cause.  In the event your employment under this Agreement is terminated
by Employer without Cause, or by you pursuant to Paragraph 9(b), then you shall
receive: (i) the Base Salary through the date of your termination; (ii) any
unpaid Annual Bonus for any prior fiscal year; (iii) the pro rata portion of the
Annual Bonus for the fiscal year in which your termination occurs to the extent
such Annual Bonus is earned; (iv) reimbursement of approved expenses due you
pursuant to Paragraphs 2(h) and 5; (v) 100% of the Base Salary payable to you
from the date of termination through the Expiration Date had your employment not
been terminated, such Base Salary to be determined in accordance with the terms
of Paragraph 2(a) of this Agreement and to be paid on a salary continuation
basis as and when normally paid by Employer; and (vi) continued monthly payments
of the remaining balance of Mortgage Assistance pursuant to Paragraph 2(h).

 

(iv)                                          Compensation upon Termination For
Cause. In the event your employment under this Agreement is terminated by
Employer for Cause, then you shall receive: (i) the Base Salary through the date
of your termination; and (ii) reimbursement of approved expenses due you
pursuant to Paragraphs 2(h) and 5.

 

(v)                                             Compensation upon Termination
For Performance Deficiency. In the event your employment under this Agreement is
terminated by Employer pursuant to Paragraph 9(d), then you shall receive:
(i) Base Salary through date of termination; (ii) any unpaid Annual Bonus for
any prior fiscal year; (iii) reimbursement of approved expenses due you pursuant
to Paragraphs 2(h) and 5; and (iv) continued monthly payments of the remaining
balance of Mortgage Assistance pursuant to Paragraph 2(h).

 

(vi)                                          Payment Limitations.
Notwithstanding the foregoing, to the extent any of the provisions of this
Paragraph 9(e) allow for payments of Base Salary, Annual Bonus or Mortgage
Assistance subsequent to your termination, such payments will occur and continue
only for so long as you do not become employed at any time subsequent to your
termination by a corporation or other entity engaged in a Competitive Business
or otherwise become engaged in directly or indirectly in a Competitive Business.

 

(f)                                    Disposition of Stock Options and
Restricted Shares Upon Termination.  Upon termination of your employment for any
reason, the following terms shall apply to the stock options issued to you
pursuant to this Agreement under Paragraphs 2(e) and (f) and Restricted Shares
issued to you pursuant to Paragraph 2(g), respectively:

 


(I)                                     IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT FOR CAUSE, OR AS A RESULT OF PERFORMANCE TERMINATION:

 

9

--------------------------------------------------------------------------------


 


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT, WHETHER OR NOT VESTED, SHALL EXPIRE IMMEDIATELY ON THE DATE OF
TERMINATION OF YOUR EMPLOYMENT AND ALL SUCH STOCK OPTIONS SHALL IMMEDIATELY BE
CANCELLED AND NO LONGER CONTINUE VEST OR BE EXERCISABLE AS OF THE DATE OF
TERMINATION OF YOUR EMPLOYMENT;


 


(2)                                  YOU WILL BE ALLOWED TO VEST SUCH NUMBER OF
RESTRICTED SHARES THEN UNVESTED, SO THAT THE AGGREGATE NUMBER OF RESTRICTED
SHARES ALREADY VESTED AS OF THE TERMINATION DATE BUT NOT YET SOLD, IF ANY, AND
SUCH NEWLY-VESTED RESTRICTED SHARES IS EQUAL TO: $1,500,000, LESS NET, AFTER TAX
PROCEEDS OF ANY RESTRICTED SHARES VESTED AND SOLD BY YOU AS OF THE DATE OF
TERMINATION, AND THE RESULTING REMAINDER DIVIDED BY THE MARKET PRICE OF THE
RESTRICTED SHARES ON THE DATE OF TERMINATION. ALL OTHER RESTRICTED SHARES THEN
REMAINING UNVESTED SHALL BE CANCELLED. NOTHING SET FORTH IN THIS PARAGRAPH
9(F)(I) SHALL BE DEEMED TO REQUIRE EMPLOYER TO ISSUE ANY RESTRICTED SHARES IN
ADDITION TO THE RESTRICTED SHARES THEN VESTED OR UNVESTED, ALREADY GRANTED TO
YOU AS OF THE DATE OF TERMINATION PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


(II)                                  IN THE EVENT OF TERMINATION OF YOUR
EMPLOYMENT BY EMPLOYER WITHOUT CAUSE OR BY YOU PURSUANT TO PARAGRAPH 9(B):


 


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT SHALL CONTINUE TO VEST AND BE EXERCISABLE THROUGH THE EXPIRATION DATE
IN ACCORDANCE WITH SAME RESPECTIVE VESTING SCHEDULES AND UNDER SAME TERMS HAD
YOUR EMPLOYMENT NOT BE TERMINATED, BUT SUBJECT TO THE VALUATION LIMIT
DETERMINATION AS DESCRIBED IN MORE DETAIL IN EXHIBIT A TO THIS AGREEMENT;


 


(2)                                  YOU WILL BE ALLOWED TO VEST RESTRICTED
SHARES IN ACCORDANCE WITH SAME RESPECTIVE VESTING SCHEDULE AND UNDER SAME TERMS
HAD YOUR EMPLOYMENT NOT BE TERMINATED, BUT SUBJECT TO THE VALUATION LIMIT
DETERMINATION DESCRIBED IN MORE DETAIL IN EXHIBIT A TO THIS AGREEMENT;


 


(3)                                  TO THE EXTENT ANY OF THE PROVISIONS OF THIS
PARAGRAPH 9(F)(II) ALLOW VESTING OF RESTRICTED SHARES AND VESTING AND EXERCISE
OF STOCK OPTIONS SUBSEQUENT TO YOUR TERMINATION, SUCH VESTING AND/OR WILL OCCUR
AND/OR CONTINUE ONLY FOR SO LONG AS YOU DO NOT BECOME EMPLOYED AT ANY TIME
SUBSEQUENT TO YOUR TERMINATION BY A CORPORATION OR OTHER ENTITY ENGAGED IN A
COMPETITIVE BUSINESS. SHOULD YOU BECOME EMPLOYED AT ANY TIME SUBSEQUENT TO YOUR
TERMINATION WITHOUT CAUSE BY A

 

10

--------------------------------------------------------------------------------


 


CORPORATION OR OTHER ENTITY ENGAGED IN A COMPETITIVE BUSINESS OR OTHERWISE
BECOME ENGAGED DIRECTLY OR INDIRECTLY IN A COMPETITIVE BUSINESS, (A) ALL STOCK
OPTIONS AND RESTRICTED SHARES GRANTED TO YOU UNDER THIS AGREEMENT SHALL CEASE TO
VEST IMMEDIATELY AS OF THE DATE OF SUCH EMPLOYMENT, (B) ALL THEN UNVESTED STOCK
OPTIONS AND RESTRICTED SHARES SHALL BE CANCELLED, AND ONLY VESTED STOCK OPTIONS
SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (I) THE END OF THE 30TH
DAY AFTER YOU COMMENCE ENGAGING IN A COMPETITIVE BUSINESS, OR (II) THE
EXPIRATION OF SUCH STOCK OPTION PURSUANT TO THE TERMS OF THE STOCK OPTION
AGREEMENT FOR SUCH STOCK OPTION; AND UPON THE EXPIRATION OF SUCH PERIOD, ALL
STOCK OPTIONS THEN REMAINING UNEXERCISED SHALL BE CANCELLED. NOTWITHSTANDING THE
FOREGOING, IN THE EVENT SUCH EMPLOYMENT OR ENGAGEMENT IN A COMPETITIVE BUSINESS
IS IN BREACH OF PARAGRAPH 8(D) OF THIS AGREEMENT, THEN ALL RESTRICTED SHARES AND
STOCK OPTIONS GRANTED TO YOU UNDER THIS AGREEMENT, WHETHER OR NOT VESTED, SHALL
EXPIRE IMMEDIATELY ON THE DATE YOU COMMENCE ENGAGING IN A COMPETITIVE BUSINESS
AND ALL SUCH RESTRICTED SHARES AND STOCK OPTIONS SHALL IMMEDIATELY BE CANCELLED
AND NO LONGER CONTINUE VEST OR BE EXERCISABLE AS OF THE DATE OF YOUR EMPLOYMENT
OR ENGAGEMENT IN A COMPETING BUSINESS.


 


(4)                                  NOTHING SET FORTH IN THIS PARAGRAPH
9(F)(II) SHALL BE DEEMED TO REQUIRE EMPLOYER TO ISSUE ANY RESTRICTED SHARES OR
GRANT TO YOU ANY STOCK OPTIONS IN ADDITION TO THE RESTRICTED SHARES AND STOCK
OPTIONS, THEN VESTED OR UNVESTED, ALREADY ISSUED TO YOU AS OF THE DATE OF
TERMINATION PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


(III)                               IN THE EVENT OF YOUR TERMINATION OF
EMPLOYMENT BY REASON OF YOUR DEATH OR DISABILITY:


 


(1)                                  ALL STOCK OPTIONS GRANTED TO YOU UNDER THIS
AGREEMENT SHALL CEASE TO VEST IMMEDIATELY AS OF THE DATE OF SUCH TERMINATION OF
YOUR EMPLOYMENT, ALL UNVESTED STOCK OPTIONS SHALL BE CANCELLED (EXCEPT IN THE
EVENT OF DEATH, WITH REGARD TO SECOND TRANCHE AND THIRD TRANCHE ONLY, THE STOCK
OPTIONS IN SUCH TRANCHES WILL VEST AS OF THE DATE OF TERMINATION IN THE AMOUNT
DETERMINED PRO-RATA BASED ON THE LENGTH OF YOUR EMPLOYMENT), AND ONLY VESTED
STOCK OPTIONS SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF (A) THE END
OF THE 30TH DAY AFTER THE DATE OF SUCH TERMINATION OF YOUR EMPLOYMENT, OR
(B) THE EXPIRATION OF SUCH STOCK OPTION PURSUANT TO THE TERMS OF THE STOCK
OPTION AGREEMENT FOR SUCH STOCK OPTION; AND UPON THE EXPIRATION OF SUCH PERIOD,
ALL STOCK OPTIONS THEN REMAINING UNEXERCISED SHALL BE CANCELLED;

 

11

--------------------------------------------------------------------------------


 


(2)                                  YOU WILL BE ALLOWED TO VEST SUCH NUMBER OF
RESTRICTED SHARES THEN UNVESTED, SO THAT THE AGGREGATE NUMBER OF RESTRICTED
SHARES ALREADY VESTED AS OF THE TERMINATION DATE BUT NOT YET SOLD, IF ANY, AND
SUCH NEWLY-VESTED RESTRICTED SHARES IS EQUAL TO: $1,500,000, LESS NET, AFTER TAX
PROCEEDS OF ANY RESTRICTED SHARES VESTED AND SOLD BY YOU AS OF THE DATE OF
TERMINATION, AND THE RESULTING REMAINDER DIVIDED BY THE MARKET PRICE OF THE
RESTRICTED SHARES ON THE DATE OF TERMINATION. ALL OTHER RESTRICTED SHARES THEN
REMAINING UNVESTED SHALL BE CANCELLED. NOTHING SET FORTH IN THIS PARAGRAPH
9(F)(III) SHALL BE DEEMED TO REQUIRE EMPLOYER TO ISSUE ANY RESTRICTED SHARES IN
ADDITION TO THE RESTRICTED SHARES THEN VESTED OR UNVESTED, ALREADY GRANTED TO
YOU AS OF THE DATE OF TERMINATION PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


(IV)                              IN THE EVENT OF TERMINATION OF YOUR EMPLOYMENT
FOR ANY REASON NOT OTHERWISE DESCRIBED IN PARAGRAPHS 9(F)(I)-(III), INCLUDING
WITHOUT LIMITATION, BY REASON OF YOUR BREACH OF THIS AGREEMENT, ALL STOCK
OPTIONS GRANTED TO YOU UNDER THIS AGREEMENT, WHETHER OR NOT VESTED, SHALL EXPIRE
IMMEDIATELY ON THE DATE OF TERMINATION OF YOUR EMPLOYMENT AND ALL SUCH STOCK
OPTIONS SHALL IMMEDIATELY BE CANCELLED AND NO LONGER CONTINUE TO VEST OR BE
EXERCISABLE AS OF THE DATE OF TERMINATION OF YOUR EMPLOYMENT. ALL RESTRICTED
SHARES THEN REMAINING UNVESTED ALSO SHALL BE CANCELLED.


 

10.                               No Shop Clause

 

During the Employment Period, you shall not seek or negotiate for employment
other than with Employer, its subsidiary or affiliate, with the exception of
(i) the final 120 days of the Employment Period, or (ii) any time after the
delivery by the Employer of written notice of performance deficiencies in
accordance with Paragraph 9(d), provided that you first provide Employer with
written notice of your intent to seek external employment and such interviews
may occur strictly subject to your continuing obligations under this Agreement,
including, without limitation, your duty of loyalty, compliance with Employer’s
corporate governance policies and confidentiality obligations.

 

11.                               Use of Employee’s Name

 

Employer shall have the right, but not the obligation, to use your name, voice
or likeness for any publicity or advertising purpose.

 

12.                               Assignment

 

Employer may assign this Agreement or all or any part of its rights under this
Agreement to any entity which succeeds to all or substantially all of Employer’s
assets (whether by merger, acquisition, consolidation, reorganization or
otherwise) or which Employer may own substantially, and this Agreement shall
inure to the benefit of such assignee.

 

12

--------------------------------------------------------------------------------


 

13.                               No Conflict with Prior Agreements

 

You represent to Employer that neither your commencement of employment under
this Agreement nor the performance of your duties under this Agreement conflicts
or will conflict with any contractual commitment on your part to any third
party, nor does it or will it violate or interfere with any rights of any third
party.

 

14.                               Successors

 

(a)                                  This Agreement is personal to you and
without the prior written consent of Employer shall not be assignable by you
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon Employer and its successors and assigns, including any
successor by reason of merger, sale of all or substantially all of the assets of
Employer or by operation of law.

 

15.                               Minimum Ownership Position

 

At all times during the term on or after the second anniversary of the Effective
date, you shall own a number of shares of Activision’s common stock that have an
“aggregate market value” which is at least equal to the greater of (a) 1.50
times your annual Base Salary set forth in Paragraph 2(a) or (b) ten percent
(10%) of the total amount realized by you from all option exercises within two
years of the Effective Date, determined for each option so exercised to be an
amount equal to the Market Price (as defined in Paragraph 2(g)) of Activision’s
shares on the applicable exercise date over the exercise price per share of such
options.  For purposes of this Agreement, “aggregate market value” shall be the
product of the Market Price and the total number of Activision’s shares owned by
you as of the applicable date.  All Activision restricted stock grants to you
shall be included for these purposes in the foregoing calculation.  Employer
shall in good faith monitor such ownership position.  You also agree to comply
with any additional reasonable stock ownership guidelines that may be adopted by
the Board of Directors and apply to Employer’s senior executives.

 

16.                               General Provisions

 

(a)                                  Entire Agreement.  This Agreement, together
with the Employee Proprietary Information Agreement, and stock option agreement,
supersede all prior or contemporaneous agreements and statements, whether
written or oral, concerning the terms of your employment with Employer, and no
amendment or modification of these agreements shall be binding unless it is set
forth in a writing signed by both Employer and you.  To the extent that this
Agreement conflicts with any of Employer’s policies, procedures, rules or
regulations, this Agreement shall supersede the other policies, procedures,
rules or regulations.

 

(b)                                 No Broker.  You have given no indication,
representation or commitment of any nature to any broker, finder, agent or other
third party to the effect that any fees or commissions of

 

13

--------------------------------------------------------------------------------


 

any nature are, or under any circumstances might be, payable by Employer or any
affiliate of Employer in connection with your employment under this Agreement.

 

(c)                                  Waiver.  No waiver by either party of any
breach by the other party of any provision or condition of this Agreement shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time.

 

(d)                                 Prevailing Law.  Nothing contained in this
Agreement shall be construed so as to require the commission of any act contrary
to law and wherever there is any conflict between any provision of this
Agreement and any present or future statute, law, ordinance or regulation, the
latter shall prevail, but in such event the provision of this Agreement affected
shall be curtailed and limited only to the extent necessary to bring it within
legal requirements.

 

(e)                                  Expiration.  This Agreement does not
constitute a commitment of Employer with regard to your employment, express or
implied, other than to the extent expressly provided for herein.  Upon
expiration of the term of this Agreement, it is the contemplation of both
parties that your employment with Employer shall cease, and that neither
Employer nor you shall have any obligation to the other with respect to your
continued employment.  In the event that your employment continues for a period
of time following the term unless and until agreed to in a new subscribed
written document, such continuation of your employment shall be “at will,” and
may be terminated without obligation at any time by either party giving notice
to the other.

 

(f)                                    Choice of Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without regard to conflict of law principles.

 

(g)                                 Immigration.  The parties acknowledge and
agree that you are not a citizen of the United States of America and your
expatriate status will require adjustment in connection with your acceptance of
this position.  The effectiveness of this Agreement is expressly not conditioned
upon successful adjustment of your immigration status and receipt of documents
from Immigration and Naturalization Service. Loss of your immigration status in
the United States during the Employment Period will result in Employer providing
compensation of no less than undertaken in the provisions of paragraphs 9
(e) (iii) and 9 (f) (ii), provided such loss is not as a result of your direct
action, inaction or omission in the visa or work permit process..

 

(h)                                 Venue and Jurisdiction.  The parties agree
that all actions or proceedings initiated by either party hereto arising
directly or indirectly out of this Agreement shall be litigated in federal or
state court in Los Angeles, California.  The parties hereto expressly submit and
consent in advance to such jurisdiction and agree that service of summons and
complaint or other process or papers may be made by registered or certified mail
addressed to the relevant party at the address set forth below.  The parties
hereto waive any claim that a federal or state court in Los Angeles, California,
is an inconvenient or an improper forum.

 

(i)                                     Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under existing or
future laws effective during the term of this Agreement, such provisions shall
be fully severable, the Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be

 

14

--------------------------------------------------------------------------------


 

affected by the illegal, invalid or unenforceable provision or by its severance
from this Agreement.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal and enforceable.

 

(j)                                     Legal Counsel.  You acknowledge that you
have been given the opportunity to consult with legal counsel or any other
advisor of your own choosing regarding this Agreement.  You understand and agree
that Employer’s General Counsel, or any other attorney or member of management
who has discussed any term or condition of this Agreement with him, is only
acting on behalf of the Employer and not on your behalf.

 

(k)                                  Right to Negotiate.  You hereby acknowledge
that you have been given the opportunity to participate in the negotiation of
the terms of this Agreement. You acknowledge and confirm that you have read this
Agreement, fully understand its terms and contents and have had the opportunity
to ask Employer about any questions, concerns or issues you may have on
connection with this Agreement or its terms.

 

(l)                                     Services Unique.  You recognize that the
services being performed by you under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character giving them a peculiar value,
the loss of which cannot be reasonably or adequately compensated for in damages
in the event of a breach of this Agreement by you (particularly, but without
limitation, with respect to the provisions hereof relating to the exclusivity of
your services and the provisions of Paragraphs 8 and 10 of this Agreement).

 

(m)                               Injunctive Relief.  In the event of a breach
of or threatened breach of the provisions of this Agreement regarding the
exclusivity of your services and the provisions of Paragraphs 8 and 10 of this
Agreement you agree that any remedy of law would be inadequate.  Accordingly you
agree that Employer is entitled to obtain injunctive relief for such breaches or
threatened breaches.  The injunctive relief provided for in this paragraph is in
addition to, and is not in limitation of, any and all other remedies at law or
in equity otherwise available to the applicable party.  The parties agree to
waive the requirement of posting a bond in connection with a court’s issuance of
an injunction.

 

(n)                                 Remedies Cumulative. The remedies in this
paragraph are not exclusive, and the parties shall have the right to pursue any
other legal or equitable remedies to enforce the terms of this Agreement.

 

(o)                                 Attorneys’ Fees And Costs.  If either party
brings an action to enforce, interpret or apply the terms of this Agreement or
declare its rights under this Agreement, the prevailing party in such action,
including all appeals, shall receive all of its or your attorneys’ fees,
experts’ fees, and all of its or your costs, in addition to such other relief as
may be granted.

 

(p)                                 Amendment.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.  The
parties shall cooperate in good faith in making any amendments to this Agreement
that may be necessary to avoid imposition of any penalty tax imposed under
Section

 

15

--------------------------------------------------------------------------------


 

409A of the Internal Revenue Code of 1986, as amended (the “Code”), or the
regulations thereunder.

 

(q)                                 Deferred Compensation.  Notwithstanding
anything to the contrary in this Agreement, in the event that it is determined
that any payment to be made under this Agreement is considered “nonqualified
deferred compensation” subject to Section 409A of the Code or the regulations
thereunder, payment under this Agreement shall be delayed for six months
following the termination of employment of Employee.  Any such deferred amount
shall be included in Total Compensation notwithstanding any such deferral.

 

(p)                                 Headings.  The headings set forth herein are
included solely for the purpose of identification and shall not be used for the
purpose of construing the meaning of the provisions of this Agreement.

 

16

--------------------------------------------------------------------------------


 

17.                               Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

 

To Employer:

 

3100 Ocean Park Boulevard

 

 

 

Santa Monica, California 90405

 

 

 

Attention: Senior Vice President,

 

 

 

Business Affairs and General Counsel

 

 

 

 

 

 

 

 

 

To You:

 

3033 Burning Tree Lane

 

 

 

Cincinnati, OH 45237

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

If the foregoing accurately reflects our mutual agreement, please sign where
indicated.

 

ACCEPTED AND AGREED TO:

 

Employer

Employee

 

 

 

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Provisions Applicable to Vesting

 of Restricted Shares and Stock Options

 in the Event of Termination Without Cause

pursuant to Paragraph 9(f)(ii)

 


SECTION 1


 


(A) THE TERM “VALUATION LIMIT” SHALL MEAN THE NUMBER OBTAINED BY MULTIPLYING
(A) 2.5 BY (B) THE NUMBER THAT IS EQUAL TO THE SUM OF YOUR INITIAL BASE SALARY
AND TARGETED ANNUAL BONUS DURING THE FIRST YEAR OF THE EMPLOYMENT PERIOD, TIMES
THE NUMBER OF FULL AND PARTIAL YEARS WORKED AS OF THE DATE OF TERMINATION. FOR
PURPOSES OF THIS DEFINITION, ANY PARTIAL YEAR OF EMPLOYMENT WILL BE PRO-RATED
BASED ON THE NUMBER OF WHOLE MONTHS ACTUALLY WORKED THROUGH THE YEAR OF
TERMINATION.


 

(b)  The term “Aggregate Earned Value” shall mean the aggregate of the value of
Restricted Shares vested by you prior to termination and the value of the stock
options you may have exercised, if any, prior to termination. Accordingly,
Aggregate Earned Value shall be determined by adding two components:

 

(i) The value of Restricted Shares obtained by multiplying the number of
Restricted Shares you may have vested as of the termination date, whether then
sold or unsold,  by the Market Price of Restricted Shares on the date of their
respective vesting; and

 

(ii) The value of exercised stock options, which shall be equal to the net, pre
tax proceeds actually realized by you from the exercise of any stock options
prior to termination and sale of shares issued upon such exercise. In the event
you exercise a stock option but do not sell and still hold the shares issued
upon such exercise as of the termination date, the proceeds realized by you with
respect to those shares shall be deemed to be the remainder obtained by
subtracting (i) the total price paid upon exercise of the option for such shares
from (ii) the Market Price.

 


(C) THE TERM “FUTURE SHARES VALUE” SHALL MEAN THE NUMBER OF RESTRICTED SHARES
THAT HAVE VESTED AFTER THE TERMINATION DATE, MULTIPLIED BY THE MARKET PRICE OF
SUCH RESTRICTED SHARES ON THE DATE OF THEIR RESPECTIVE VESTING.


 


(D) THE TERM “FUTURE OPTIONS VALUE” SHALL MEAN THE NUMBER EQUAL TO THE NET,
PRETAX PROCEEDS REALIZED BY YOU FROM THE EXERCISE OF ANY STOCK OPTIONS AFTER THE
TERMINATION DATE AND THE SALE OF STOCK ISSUED PURSUANT TO THOSE STOCK OPTIONS,
REGARDLESS OF WHETHER SUCH OPTIONS MAY HAVE VESTED BEFORE OR AFTER YOUR
TERMINATION. IN THE EVENT YOU EXERCISE A STOCK OPTION BUT DO NOT SELL THE SHARES
ISSUED UPON SUCH EXERCISE AT THE TIME THE FUTURE OPTIONS VALUE IS CALCULATED,
THE PROCEEDS REALIZED BY YOU WITH RESPECT TO THOSE

 

18

--------------------------------------------------------------------------------


 


SHARES SHALL BE DEEMED TO BE THE REMAINDER OBTAINED BY SUBTRACTING (I) THE TOTAL
PRICE PAID UPON EXERCISE OF THE OPTION FOR SUCH SHARES FROM (II) THE MARKET
PRICE.


 

Section 2.

 

(a)  You and Employer acknowledge and agree that in the event of your
termination without cause or by you pursuant to Paragraph 9(b) or as a result of
your loss of immigration status and legal ability to work for Employer in the
United States as referenced in Paragraph 16(g) of the Employment Agreement:, you
will be allowed to continue to vest Restricted Shares and stock options issued
to you pursuant to this Agreement prior to termination until such time as the
sum of the Aggregate Earned Value, the Future Shares Value and the Future
Options Value exceeds the Valuation Limit.

 

i.                  If on the date of your termination, the Aggregate Earned
Value equals to or exceeds the Valuation Limit, then you will not be entitled to
vest any additional Restricted Shares or stock options and any then remaining
unvested Restricted Shares and stock options shall be cancelled. You may then
sell any vested Restricted Shares or exercise any then vested stock options in
accordance with their terms;

 

ii.               If on the date of your termination, the Aggregate Earned Value
is less than the Valuation Limit, you will be allowed to continue to vest
Restricted Shares and stock options subsequent to your termination until such
time as the aggregate of the Future Shares Value and the Future Options Value is
equal to or exceeds the amount by which the Valuation Limit exceeds the
Aggregate Earned Value on the termination date. When the Valuation Limit is so
reached, you will not be entitled to vest any additional Restricted Shares or
stock options and any then remaining unvested Restricted Shares and stock
options shall be cancelled. You may sell any vested Restricted Shares or
exercise any then vested stock options in accordance with their terms.

 

19

--------------------------------------------------------------------------------